Title: From Thomas Jefferson to William C. C. Claiborne, 13 July 1801
From: Jefferson, Thomas
To: Claiborne, William C. C.


               
                  Dear Sir
                  Washington July 13. 1801
               
               You will recieve from the Secretary of state a commission as Governor of the Mississipi territory, an office which I consider as of primary importance, inasmuch as that country is the principal point of contact between Spain & us, and also as it is the embryo of a very great state. independant of the official communications which the Secretary of state will make to you from time to time, I cannot deny myself a few words, private & confidential, the object of which will be to contribute to the shaping your course to the greatest benefit, of the people you are to govern & of the US. and to your own best satisfaction. With respect to Spain our dispositions are sincerely amicable & even affectionate. we consider her possession of the adjacent country as most favorable to our interests, & should see, with extreme pain any other nation substituted for them: in all communications therefore with their officers, conciliation and mutual accomodation are to be duly attended to, every thing irritating to be avoided, every thing friendly to be done for them. the most fruitful source of misunderstanding will be the contact of their & our people at New Orleans. temper & justice will be the best guides through those intricacies. Should France get possession of that country it will be more to be lamented than remedied by us, and will furnish ground for profound consideration on our part how best to conduct ourselves in that case. it would of course be the subject of fresh communications to you.
               As to the people you are to govern, we are apprised that they are divided into two [diverse] parties, the one composed of the richer & better informed attached to the 1st. grade of government; the other of the body of the people, not a very homogenous mass, advocates for the 2d. grade which they [possess] in fact. our love of freedom & the value we set on self government disposes us to prefer the principles of the 2d. grade, and they are strengthened by knowing that they are preferred by the will of the majority. while cooperation with that plan therefore is essentially to be observed, your best endeavors should be exerted to bring over those opposed to [it, by every means,] soothing & conciliatory. the happiness of society depends so [much on] preventing party spirit from infecting the common intercourse of life that nothing should be spared to harmonize and amalgamate the two parties in social circles. the great objection of the advocates for the 1st. grade is the expense of the 2d. every thing should be done therefore to lessen that expense. and the legislative body, the most expensive part of all our governments, should recommend themselves by making their particular expences as light as possible. I shall consider it as the happiest proof that in your nomination I have done what was best for that state, if I should find that you shall have been able to reconcile parties to yourself & to one another. the only objection to you which has been strongly pressed was the allegation that you had taken your side too strongly with the one party to be able to become agreeable or just to the other. had this been my opinion of you, the nomination would not have been made.
               We have appointed mr Daniel Clarke at New Orleans our Consul there. his worth & influence will aid you powerfully in the interfering interests of those who go, & who reside there.—I take the liberty of recommending to your particular civilities & respect mr William Dunbar, a person of great worth & wealth there, and one of the most distinguished citizens of the US. in point of science. he is a correspondent of mine in that line on whom I set great store. as a native of Britain he must have a predilection towards her; but as to every other nation he is purely American. I should think it fortunate could he be added to the friends of the 2d. grade. I have hastily put together these few thoughts that you may understand our [views] & know what line of conduct on your part will be agreeable. I again repeat that they are meant to be private & confined to yourself alone. I shall be glad to hear from you inofficially when convenient, your official correspondence belonging to the Secretary of state. accept assurances of my friendly esteem & great respect.
               
                  
                     Th: Jefferson
                  
               
            